UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6678



ROBERT JOSEPH KING,

                                              Plaintiff - Appellant,

          versus


CAPTAIN BARNES; CAPTAIN ENGLISH; VINCENT
CALLOWAY, Major; M. RICHARD FRAGALA; GEORGES
C. BENJAMIN, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-3830-DKC)


Submitted:   June 19, 2002                    Decided:   July 1, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Joseph King, Appellant Pro Se. Daniel Joseph O’Brien, Jr.,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Joseph King appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See King v. Barnes, No. CA-01-3830-DKC (D. Md. Mar.

25, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2